WASHINGTON STATE
OFFICE OF ADMINISTRATIVE HEARINGS

In the matter of: Docket No. |
Claimant. Agency: Employment Security Department
Program: Unemployment Insurance

Agency No. 10544993

 

BYE: 2/16/2019 CID: 2LRDJ4 VIO: Intrastate

Hearing: This case was heard by Administrative Law Judge Eric Roth on June 29,
2018, after notice to all interested parties.

Persons Present: SAMI ANWAR (CEO) and PI Human Resources
Manager) on behalf of MID COLUMBIA RESEARCH LLC, Employer; J.J. SANDLIN,

Attorney for Employer (WSBA #7392); Sh Claimant; and
, witness for claimant.

Exhibits: The Administrative Law Judge admitted Exhibits 1 through 26.

The purpose of the hearing was to determine whether:

e The claimant was able to, available for, and actively seeking work in accordance
with the standards of RCW 50.20.010(1)(c).

¢ The claimant voluntarily quit with good cause due to illegal activities at the
worksite under RCW 50.20.050(2)(b)(ix), voluntarily quit without good cause
under RCW 50.20.050(2)(a), or was discharged for misconduct under RCW
~ - —§0.20.066; as defined in ROW50:04:294, ~ ~ ~ . ~

After considering all of the evidence, the Administrative Law Judge enters the following
Findings. of Fact, Conclusions of Law and Initial Order.

FINDINGS OF FACT:

1. On March 21, 2018, the Employment Security Department issued a written
Determination Letter that allowed the claimant unemployment benefits beginning
February 18, 2018, on the basis that the claimant had good cause to quit work.
The Employer is the Appellant in this matter and filed an appeal on April 6, 2018.

2. The claimant worked for the employer, Mid Columbia Research LLO, from June
19, 2017 until December 29, 2017. The claimant was a Research Coordinator, a

INITIAL ORDER OAH: (BGO) 366-0655
Page *
 

oo

full time, non-union position, and was eaming approximately $17.00 per hour
when the job separation occurred.

. The employer conducts pharmaceutical research. The claimant’s job duties

included performing tasks associated with such research.

. The employer conducted research using people who served as test subjects (the

“test subjects”). Test subjects were expected to appear for appointments at
which the employer drew physical samples from them, such as blood samples.
The claimant’s duties included collecting samples from test subjects.

. Ifa test subject did not appear for an appointment, the employer instructed the

claimant to complete the appointment by taking samples from another person,
such as co-worker or the claimant herself. The employer instructed the claimant
to complete appointments in this way to ensure that the sponsor of the research
paid the employer for each appointment.

. If the claimant completed an appointment by taking samples from someone other

than a test subject, the employer still identified the samples as having come from
the test subject.

. The claimant believed the practice of taking samples from persons other than

test subjects, yet identifying the samples as having come from the test subjects,
to be unethical and fraudulent.

. The claimant was afraid to confront the employer about the practice of taking

samples from persons other than test subjects because she feared the employer
would retaliate against her and was unsure how it might do so.

. Several weeks before she resigned, the claimant told the employer of her

discomfort with the employer's practice of taking samples from persons other
than test subjects.

10. The employer continued its practice of taking samples from persons other than

test subjects when test subjects did not appear. The employer continued
identifying such samples as having come from test subjects, even though they
did not.

11. The claimant resigned from the employer on December 29, 2017, because she

believed the employer's practice of replacing test subjects with other persons
was unethical.

12. The claimant did not tell the employer why she quit because she was afraid the

employer might retaliate against her.

13. During the weeks the claimant sought unemployment benefits, the claimant was

physically able to work, was available for work, and actively sought work, as
required.

INITIAL ORDER OAH: {800} 386-0985

Page 2
 

CONCLUSIONS OF LAW:

1. The Office of Administrative Hearings has jurisdiction to hear and decide this
appeal under RCW Chapters 50.32 and 34.05.

2, RCW 50.20.010(1)(c)(ii) applies to all people who claim unemployment benefits.
This law states that an unemployed person seeking unemployment benefits must

be:

a. able and willing to work,
b. actively seeking suitable work, and
c. available to immediately begin suitable work.

3. Here, during the weeks the claimant sought unemployment benefits, the claimant
was able to work, was available for work, and actively sought suitable work as
required by RCW 50.20.010(1)(c)(ii).

4, An individual is disqualified from receiving unemployment benefits for leaving
work voluntarily without good cause. RCW 50.20.050(2)(a).

5. The Employment Security Act was enacted to award unemployment benefits to
individuals who are unemployed through no fault of their own. RCW 50.01.010.
A claimant who voluntarily resigns from employment has the burden of
establishing “good cause” for quitting by the preponderance of the evidence.

6. A preponderance of the evidence is that evidence which produces the stronger
impression, has the greater weight, and is more convincing as to its truth when
weighed against the evidence in opposition to it. Yamamoto v. Puget Sound
Lumber Co., 84 Wash. 411, 146 P. 861 (1915).

7. RCW 50.20.050(2)(b) provides only eleven “good cause” reasons to quit work:
_i. a bona fide offer-of.new-work; a - eee
ii. the death, disability, or illness of oneself or an immediate family member;
iii. relocation for a spouse or domestic partner's employment;

iv, protection of self or an immediate family member from domestic violence or
stalking;

v. 25 percent or greater reduction in pay;
vi. 25 percent or greater reduction in hours;

vii. increased commute because of employer worksite change;

INITIAL ORDER OAH: (860) 366-0955
Page 3
viii. deterioration of worksite safety;
ix. illegal activities at the worksite;

x. change in work duties that violates religious convictions or sincere moral
beliefs; and,

xi. beginning an apprenticeship program.

8. The provisions of RCW 50.20.050(2)(b)(ix) and WAC 192-150-135 describe
when “good cause” exists for quitting work because of illegal activities at the
worksite:

a, Illegal activities include violations of both civil and criminal law.

b. Before quitting, the claimant is required to report the illegal activities to the
employer, and the employer must have failed to correct such activities
within a reasonable period of time.

c. The claimant is not required to notify the employer before quitting when
the employer is conducting the illegal activity and notifying the employer
could jeopardize the claimant's safety, or is contrary to other federal and
state laws (for example, whistleblower protection laws).

9. Under Washington’s common law, fraud may be proven by establishing nine
elements: 1) representation of an existing fact; 2) materiality; 3) falsity; 4) the
speaker must know of its falsity and 5) intend that the plaintiff act upon it; 6) the
plaintiff must not know the representation is false, 7) must rely on its truth, and 8)
have a right to rely upon it; and 9) damages must result. See, e.g., Stiley v.
Block, 130 Wn.2d 486, 925 P.2d 194 (1996).

10. The parties' testimony conflicted on material points. In resolving these conflicts,

the demeanor and motivation of the witnesses was considered, as well as the -
logical persuasiveness of the parties' evidence, including testimony. The

undersigned finds the claimant's testimony more persuasive than the
employer's. In entering this finding, | need not be persuaded beyond a
reasonable doubt as to the true state of affairs, nor must the evidence be
deemed clear, cogent, and convincing. It is only necessary to determine what
most likely happened. /n re Murphy, Empl. Sec. Comm'r Dec. 2d 750 (1984).

11.In this case, the claimant has established good cause for quitting her job under
RCW 50.20.050(2)(b) (ix) and WAC 192-150-135 by a preponderance of the
evidence. The claimant quit because the employer instructed her to falsify
research results in the course of pharmaceutical research. The employer
instructed the claimant to do so by taking samples from persons other than test
subjects, such as from co-workers or the claimant herself, when test subjects did
not appear for appointments. The employer labeled those samples as if they
came from test subjects, even though they did not. This was done to ensure that

INITIAL. ORDER OAH: (800) 366-0955
Page 4
 

 

sponsor of the research would pay the employer for the test subject's visit. This
activity satisfies the elements of common law of fraud and may also violate such
laws as Washington’s Consumer Protection Act, RCW Chapter 19.86, which
prohibits deceptive business practices. The claimant reported her discomfort
with this illegal activity to the employer several weeks before she resigned. The
employer failed to correct the illegal activity, and the claimant resigned because
of it. Under these facts, the claimant has established good cause for quitting and
is not disqualified from receiving benefits.

Now, therefore, it is ORDERED:
The determination of the Employment Security Department under appeal is AFFIRMED.

The claimant was able, available and actively seeking work in compliance with the -
terms set forth in RCW 50.20.010(1)(c). The claimant is eligible to receive
unemployment benefits pursuant to RCW 50.20.010(1)(c).

The claimant has established good cause for quitting due to illegal activities at the
worksite pursuant to RCW 50.20.050(2)(b)(ix). The claimant is.not disqualified from
benefits as a result of the separation from employment.

Employer: If you are a base year employer for this claimant, or become one in the
future, your experience rating account will be charged for any benefits paid on this claim
or future claims based on past wages you paid to this individual. If you are a local
government or reimbursable employer, you will be directly liable for any benefits paid.
Benefit charges or liability will accrue unless this decision is set aside on appeal. See
RCW 50.29.021. If you pay taxes on your payroll, any charges for this claim could be
used to calculate your future tax rates.

lf you are the claimant’s separating employer and one of the base year employers, your
experience rating account will be charged for 100% of the benefits paid if no petition

for review is filed and this decision becomes final after 30 days from the date of mailing.

Notice to Claimant: Your former employer has the right.to appeal this decision. If this
decision is reversed because it is found you did not have good cause to voluntarily quit
work, all benefits paid as a result of this decision will be an overpayment. State law says
you may be required to repay the overpayment of benefits. See RCW 50.20.190.

Dated and mailed July 3, 2018, from Spokane Valley, Washington.

fh Hall
Eric Roth

Administrative Law Judge
Office of Administrative Hearings

 

INITIAL ORBER OAH. (800) 366-6255
Page §

 
Certificate of Service
| certify that | mailed a copy of this order to each party at the address listed below,
postage prepaid, on the date stated above.

 

 

Renee Demaray-Wasson
Representative

Office of Administrative Hearings
16201 E. Indiana Avenue, Suite 5600
Spokane Valley, WA 99216

Claimant

 

MID COLUMBIA RESEARCH LLC Employer
C/O ZAINCOS INC

2630 N COLUMBIA CENTER BLVD

RICHLAND, WA 99352

YOU HAVE THE RIGHT TO APPEAL

This decision becomes final unless a Petition for Review is filed with the
Commissioner's Review Office of the Employment Security Department ("Department').
If you disagree with the Administrative Law Judge's order, you may file a Petition for
Review stating the reasons why you disagree. Include the docket number(s) on your
Petition for Review. If you submit your Petition for Review late, explain why it is being
filed late. Do not write more than five (5) pages. If you failed to attend the hearing,
please tell us the reason why.

You may use the form on the following page to file your Petition for Review in writing.
You must submit your Petition for Review by mailing it to:

Commissioner's Review Office
Employment Security Department
P.O. Box 9555

Olympia, WA 98507-9555

Alternatively, you may e-file your Petition for Review by using the Department’s
eServices online. You must first create an eServices account by visiting the
Department’s website at https://secure.esd.wa.gov. If you file your Petition using the
Department's eServices online, your submission is limited to the equivalent of five —
typewritten pages.

Your Petition for Review must be postmarked or e-filed on or before August 02, 2018.
Do not file your Petition for Review by facsimile (fax).

INITIAL ORDER OAT: (8G0} 366-0955
Fage 6
